SHRUM, Judge,
concurring.
I concur in the result. I do so because of “the Endorsement” attached to Policy 954 and the analysis of the Endorsement made by the majority, including its reb-anee on State ex rel. Board of Trustees v. Russell, 843 S.W.2d 353 (Mo.banc 1992), and Casey v. Chung, 989 S.W.2d 592 (Mo.App.1999). I write separately because of my disagreement with the rest of the majority opinion.
Unlike the Relator here, the political subdivisions in State ex rel. Cass Medical Center v. Mason, 796 S.W.2d 621 (Mo.banc 1990), and in Balderree v. Beeman, 837 S.W.2d 309 (Mo.App.1992), had not purchased liability insurance coverage for the very risks for which the respective pubbe bodies were being sued. I view that as a definitive and dispositive distinction. I do not agree that Cass and Báldeme support the impbeit holding of the majority that Relator would retain immunity from the plaintiffs claims after buying Pobcy 954 without the Endorsement. By reading the plain language of § 537.610.1, RSMo 1994, I conclude that, but for the Endorsement, Relator’s purchase of insurance protection against claims of the type asserted by plaintiff was a waiver of Relator’s immunity from such claims. Any other interpretation renders the coverage ibusory under Section l.B.l.a. of Policy 954.
In so stating, I do not ignore the majority’s attempt to explain away the “ibusory coverage” argument. However, I find nothing in the record to support the notion that Relator bought Pobcy 954 merely to protect itself against potential legislative or common law changes in Relator’s sovereign immunity status. To the contrary, Relator’s presiding commissioner testified as follows:
“Q. Is there any reason to believe that in purchasing this pobcy which included [the] part we just read together, that those three claims [of] mabcious prosecution, false imprisonment, and slander weren’t covered?
[[Image here]]
“A. As it reads, no.”
Further, Mark Simpson, who testified on behalf of the agency that sold Pobcy 954, testified as follows:
*510“Q. Is false imprisonment one of the risks covered by Coverage B of this insurance policy?
[[Image here]]
“A. [By Simpson] I believe the false imprisonment is within the coverage of Coverage B....
“Q. And is malicious prosecution also within that coverage?
[[Image here]]
“A. Yes.
[[Image here]]
“Q. And is slander also within that coverage?
[[Image here]]
“A. Yes.”
I cannot conclude from this nor from anything else in the record, as the majority apparently does, that Relator bought Policy 954 only to protect itself from claims of this type that are asserted after Relator loses its immunity due to legislative enactments or changes in the common law. The record suggests otherwise. I would issue the peremptory writ in prohibition based on “the Endorsement” analysis and nothing more.